Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a trolley coupling structure which enables coupling base parts of trolleys aligned in a longitudinal or lateral direction, the trolley coupling structure comprising: a first receiving recess part which is opened at a base part end edge provided to the base part of one trolley and comprises a first recess part body which extends toward the inner side of the base part and a first bent section which bends in a direction crossing the first recess part body on a tip side, and has an opened upper surface; a second receiving recess part which is opened at a base part end edge provided to the base part of the other trolley, comprises a second recess part body extending toward the inner side of the base part and being configured to communicate with the first recess part body and a second bent section bending in a direction crossing the second recess part body on a tip side, and has an opened upper surface; and a locking member which is fitted in the first receiving recess part or the second receiving recess part and comprises a body part which is pivotally attached to a base end side of the first recess part body through a pivot and extends along the first recess part body or the second recess part body, and a lock lever comprising a constraining piece part which is configured to be fitted in the first bent section or the second bent section at a tip of the body part and wherein a constraining wall part which constrains movements of the locking member, a first space which is provided in the first bent section or the second bent section and moves the constrained lock lever in an unlocking direction, and a second space configured to pull out the constraining piece part from the first bent section or the second bent section are provided in the first receiving recess part or the second receiving recess part, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with a protruding part which is separated from the constraining piece part with a gap therebetween and engages with a lock receiving part formed in the first recess part body or the second recess part body as required by Claim 1.
Claims 2-4 depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618